            Case 1:17-bk-12408-MB         Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                      Desc
                                           Main Document    Page 1 of 68


Office of the United States Trustee
                         In re: ICPW Liquidation                       Post-Confirmation Status
                         Corporation, a California                             Report
                         corporation, et al.
                                                                    Quarter Ending:
                         Chapter 11 Case No: Lead Case              6/30/19
                         No.: 1:17-bk-12408-MB
                         Jointly administered with:
                         1:17-bk-12409-MB


  Attorney/Professional - Name, Address, Phone &                Person responsible for report - Name, Address,
  FAX:                                                          Phone & FAX
  Samuel R. Maizel & Tania M. Moyron                            Matthew Pliskin
  DENTONS US LLP                                                3902 Henderson Blvd., Suite 208-336
  601 South Figueroa Street, Suite 2500                         Tampa, FL 33629
  Los Angeles, California 90017-5704                            Telephone: (917) 543-2568


  Date Order was entered confirming            February 13, 2018
  plan
  Disbursing Agent (if any) (Please            KCC LLC
  print)


  SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER
  Disbursements made under the plan            $13,281.77
  Other Disbursements                          $253,345.14
                        Total Disbursements    $266,626.91 1


  Projected date of final decree               TBD based on resolution of litigation.
  What needs to be achieved before a           Resolution of litigation against former officers, Radians Wareham
  final decree will be sought? (Attach a       Holding, Inc. (“Radians”), and other third parties.
  separate sheet if necessary)



1 For purposes of calculating the UST fees, the disbursement total is $9,275.00 after deducting $155,811.04 and $1,121.995.90,
which is the amount paid to Brighton Best International, Inc. (“BBI”). BBI purchased substantially all of the Debtor’s assets
including accounts receivable. The amount paid to BBI is comprised of payments received by the Debtor from former
customers for which the accounts receivable were sold to BBI.

Revised
)       December 2001             POST-CONFIRMATION STATUS REPORT (Page 1 of 1)                                       USTLA-7
112894219
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 2 of 68
      Case 1:17-bk-12408-MB                                   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                     Desc
MONTHLY OPERATING REPORT -
                                                               Main Document    Page 3 of 68
                                                                                                                                                         ATTACHMENT NO. 1
POST CONFIRMATION




                                                             QUESTIONNAIRE
                                                                                                                                      YES*        NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
       the Plan of Reorganization during this reporting period?                                                                               x
2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                              x
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                              x
4.     Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                  x


              *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

       The Debtor is current on all post-confirmation plan payments


                                                     INSURANCE INFORMATION
                                                                                                                                      YES         NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
       compensation, and other necessary insurance coverages in effect?                                                                       x
2.     Are all premium payments current?
                                                                                                                        x
               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

                                      No physical operation or location to insure, E&O Coverage is maintiained as stated below.


                                                                       CONFIRMATION OF INSURANCE
                                                                                                                                       Payment Amount     Delinquency
                       TYPE of POLICY            and            CARRIER                                Period of Coverage               and Frequency      Amount
Professional Liability Full Program - Underwriters at Lloyd's, London                               5/23/19-20                        $8,576.16 Annual         0




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: ____________________
     Case 1:17-bk-12408-MB                Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                             Desc
                                           Main Document    Page 4 of 68
MONTHLY OPERATING REPORT -                                                                                 ATTACHMENT NO. 2
POST CONFIRMATION


                                       CHAPTER 11 POST-CONFIRMATION
                                  SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:                     ICPW Liquidation Corporation, a California corporation, et. al.

Case Number:                   Lead Case No. 1:17-bk-12408-MB

Date of Plan Confirmation:                                                   2/28/2018

                       All items must be answered. Any which do not apply should be answered “none” or “N/A”.



                                                                                      Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                                       $                  4,689,979.63 $            15,367,377.27


2.   INCOME or RECEIPTS during the Period                             $                      51,064.12 $              309,989.47
                NOTE : $34,217.78 of the PCT receipts were payments from BBI customers to be remitted to BBI
3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                           $                       2,275.00 $              107,858.44
          (ii)  Federal Taxes                                                                                         100,000.00
          (iii) State Taxes                                                                                            41,597.38
          (iv) Other Taxes                                                                                                  0.00
                                                                                                                               0
     b.   All Other Operating Expenses:                               $                    251,070.14 $             2,492,794.84
                Note: Includes $0 and $1,121,995.90 remitted to BBI
     c.   Plan Payments:
          (i)   Administrative Claims                                 $                           0.00 $            1,282,400.39
          (ii)  Class One*                                                                        0.00                 55,516.47
          (iii) Class Two                                                                         0.00                      0.00
          (iv) Class Three                                                                        0.00                      0.00
          (v)   Class Four                                                                        0.00                      0.00
          (vi) Trust Beneficiaries                                                           13,281.77              7,122,782.38
                (Attach additional pages as needed)
                * Note: Re-issuance of payments already scheduled

     Total Disbursements (Operating & Plan)                           $                    266,626.91 $            11,202,949.90

1.   CASH (End of Period)                                             $                   4,474,416.84 $            4,474,416.84
      Case 1:17-bk-12408-MB                                          Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37 Desc
MONTHLY OPERATING REPORT -
                                                                      Main Document    Page 5 of 68                 ATTACHMENT NO. 3
POST CONFIRMATION




                                                                             CHAPTER 11 POST-CONFIRMATION
                                                                             BANK ACCOUNT RECONCILIATIONS
                                                                         Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                   Account        Account       Account                    Account           Account           Account          Account           Account
                                                      #1             #2           #3                         #4                #5                #6               #7                #8
Name of Bank:                                  Signature Bank Signature Bank TD Bank                    TD Bank           TD Bank           TD Bank          TD Bank           TD Bank

Account Number:                                      0112              0120                4123              3018              9869             9893              4074             4058
                                                                  Excess Cash                           Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursment        Reserve             Disbursement      Reserve           Class 1 Reserve Tax Reserve        Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking           Checking            Checking          Money Market      Money Market      Money Market     Money Market      Money Market


1. Balance per Bank Statement Beginning of period    106,586.01         29,106.07           25,459.71      1,465,443.13        387,261.67        91,218.80      2,331,493.62       253,410.62
Deposits                                                                      26.33        128,494.13          2,538.51           700.25            164.94          4,215.85           458.22
Withdrawals                                          -13,245.86                           -120,644.85       -128,494.13
1. Balance per Bank Statement                         93,340.15         29,132.40           33,308.99      1,339,487.51        387,961.92        91,383.74      2,335,709.47       253,868.84
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          93,340.15         29,132.40           33,308.99      1,339,487.51        387,961.92        91,383.74      2,335,709.47       253,868.84


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                    Current          Current             Current           Current           Current           Current           Current          Current
       Bank / Account Name / Number                  Value            Value               Value             Value             Value             Value             Value            Value
N/A




Note: Attach copy of each investment account statement.
      Case 1:17-bk-12408-MB                                           Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37 Desc
MONTHLY OPERATING REPORT -
                                                                       Main Document    Page 6 of 68                 ATTACHMENT NO. 3
POST CONFIRMATION




                                                                              CHAPTER 11 POST-CONFIRMATION
                                                                              BANK ACCOUNT RECONCILIATIONS
                                                                          Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                   Account        Account       Account                     Account           Account           Account          Account           Account
                                                      #1             #2           #3                          #4                #5                #6               #7                #8
Name of Bank:                                  Signature Bank Signature Bank TD Bank                     TD Bank           TD Bank           TD Bank          TD Bank           TD Bank

Account Number:                                      0112               0120                4123              3018              9869             9893              4074             4058
                                                                   Excess Cash                           Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursment         Reserve             Disbursement      Reserve           Class 1 Reserve Tax Reserve        Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking            Checking            Checking          Money Market      Money Market      Money Market     Money Market      Money Market


1. Balance per Bank Statement Beginning of period     93,340.15          29,132.40           33,308.99      1,339,487.51        387,961.92        91,383.74      2,335,709.47       253,868.84
Deposits                                                                       27.23        122,436.01         29,358.71           724.90            170.75          4,364.26           474.35
Withdrawals                                               -35.91                            -59,874.29       -122,436.01
1. Balance per Bank Statement                         93,304.24          29,159.63           95,870.71      1,246,410.21        388,686.82        91,554.49      2,340,073.73       254,343.19
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          93,304.24          29,159.63           95,870.71      1,246,410.21        388,686.82        91,554.49      2,340,073.73       254,343.19


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                    Current           Current             Current           Current           Current           Current           Current          Current
       Bank / Account Name / Number                  Value             Value               Value             Value             Value             Value             Value            Value
N/A




Note: Attach copy of each investment account statement.
      Case 1:17-bk-12408-MB                                           Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37 Desc
MONTHLY OPERATING REPORT -
                                                                       Main Document    Page 7 of 68                 ATTACHMENT NO. 3
POST CONFIRMATION




                                                                              CHAPTER 11 POST-CONFIRMATION
                                                                              BANK ACCOUNT RECONCILIATIONS
                                                                          Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                   Account        Account       Account                     Account           Account           Account          Account           Account
                                                      #1             #2           #3                          #4                #5                #6               #7                #9
Name of Bank:                                  Signature Bank Signature Bank TD Bank                     TD Bank           TD Bank           TD Bank          TD Bank           TD Bank

Account Number:                                      0112               0120                4123              3018              9869             9893              4074             4058
                                                                   Excess Cash                           Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursment         Reserve             Disbursement      Reserve           Class 1 Reserve Tax Reserve        Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking            Checking            Checking          Money Market      Money Market      Money Market     Money Market      Money Market


1. Balance per Bank Statement Beginning of period     93,304.24          29,159.63           95,870.71      1,246,410.21        388,686.82        91,554.49      2,340,073.73       254,343.19
Deposits                                                                       26.38                            2,253.78           702.83            165.55          4,231.37           459.91
Withdrawals                                                 0.00                            -72,826.00
1. Balance per Bank Statement                         93,304.24          29,186.01           23,044.71      1,248,663.99        389,389.65        91,720.04      2,344,305.10       254,803.10
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks                      -56,030.60
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          37,273.64          29,186.01           23,044.71      1,248,663.99        389,389.65        91,720.04      2,344,305.10       254,803.10


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                    Current           Current             Current           Current           Current           Current           Current          Current
       Bank / Account Name / Number                  Value             Value               Value             Value             Value             Value             Value            Value
N/A




Note: Attach copy of each investment account statement.
   Case 1:17-bk-12408-MB                      Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37            Desc
                                               Main Document    Page 8 of 68
MONTHLY OPERATING REPORT -                                                                   ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                 Signature Bank
Account Number                                               0112
Purpose of Account (Operating/Payroll/Personal)              Escrow
Type of Account (e.g., Checking)                             Checking


  Check        Date of
 Number      Transaction                   Payee                        Purpose or Description           Amount
    1367          4/3/2019 BRENT ALLEN FLETCHER TTEE; BRENT Distrbution
                                                            ALLEN FLETCHER REV TRUST U/A                  13,245.86
    1366          5/3/2019 Turner VonAlman                  Distrbution                                       35.91




                                                                                                 TOTAL    13,281.77


holding check and anticipated delivery date of check.
             Case 1:17-bk-12408-MB                  Doc 618         Filed 08/20/19 Entered 08/20/19 10:14:37 Desc
         MONTHLY OPERATING REPORTMain
                                 -    Document                                Page 9 of 68      ATTACHMENT NO. 4
         POST CONFIRMATION
                                           CHAPTER 11 POST-CONFIRMATION
                               Outstanding CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                Signature Bank
Account Number                                                              0112
Purpose of Account (Operating/Payroll/Personal)                             Escrow
Type of Account (e.g., Checking)                                            Checking

  Check        Date of
 Number      Transaction                        Payee                          Purpose or Description                                   Amount
     1067         6/7/2018   BRUCE G KLASS                    Trust Distribution                                                         9,549.90
     1077         6/7/2018   Goldman Sachs                    Trust Distribution                                                         8,350.00
     1085         6/7/2018   SEGAL FAMILY TRUST               Trust Distribution                                                         6,593.91
     1087         6/7/2018   STANLEY M RUMBOUGH JR            Trust Distribution                                                         6,366.54
     1119         6/7/2018   ARTHUR GERRICK                   Trust Distribution                                                         4,175.00
     1125         6/7/2018   JAMES SEIBEL                     Trust Distribution                                                         3,618.39
     1131         6/7/2018   ROBERT H KEELEY & SANDRA D KEELEYTrust
                                                              JT TENDistribution                                                         3,183.27
     1156         6/7/2018   Cantor Fitzgerald & Co.          Trust Distribution                                                         1,633.43
     1157         6/7/2018   ROBERT C CLARK                   Trust Distribution                                                         1,591.68
     1167         6/7/2018   SSBT TTEE                        Trust Distribution                                                         1,068.80
     1185         6/7/2018   LOIS B MAY TTEE                  Trust Distribution                                                           751.50
     1205         6/7/2018   OWEN BENNETT MULLER              Trust Distribution                                                           417.50
     1209         6/7/2018   JOSHUA CRINKLAW                  Trust Distribution                                                           417.50
     1214         6/7/2018   JOSHUA LOUIS CAIN                Trust Distribution                                                           417.50
     1233         6/7/2018   KIMIKO ANN SNYDER                Trust Distribution                                                           208.75
     1240         6/7/2018   MILES POTEAT EGGART              Trust Distribution                                                           167.00
     1250         6/7/2018   REYHEENA EIDARIUS                Trust Distribution                                                           125.25
     1252         6/7/2018   MIKE SALOMON                     Trust Distribution                                                           109.64
     1261         6/7/2018   AUSTIN RUIZ WATKINS              Trust Distribution                                                             83.5
     1362         2/5/2019   Alex Jin                         Trust Distribution                                                              835
     1370        6/27/2019   Stanly M Junior 1998 Trust       Trust Distribution                                                          6366.54




                                                                                                                       TOTAL             56,030.60

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                 Desc
                                            Main Document    Page 10 of 68
MONTHLY OPERATING REPORT -                                                                     ATTACHMENT NO. 4
POST CONFIRMATION

                                          CHAPTER 11 POST-CONFIRMATION
                                     CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                               TD Bank
Account Number                                             4123
Purpose of Account (Operating/Payroll/Personal)            Operating
Type of Account (e.g., Checking)                           Checking


  Check       Date of
 Number     Transaction                      Payee                        Purpose or Description           Amount
EFT              4/3/2019   TD Bank                        Wire Fee                                             25.00
EFT              4/3/2019   TD Bank                        Wire Fee                                             25.00
EFT              4/3/2019   Patrick O'Brien                Trust Administration                             10,000.00
EFT              4/3/2019   Ron Chez, Inc                  Trust Administration                             10,000.00
   995043       4/10/2019   Scott Jarus                    Trust Administration                             10,000.00
EFT             4/15/2019   Matthew Pliskin                Trust Administration                             17,236.00
   995045       4/26/2019   FTI Consulting                 Litigation Support                                5,131.70
   995047       4/26/2019   Kurtzmang Carson Cosnultants   Trust Administration                                500.00
   995048       4/30/2019   Solomon & Cramer               Legal Fees                                       41,939.90
   995046       4/30/2019   Hemming Morse LLP              Litigation Support                               25,757.25
EFT             4/30/2019   TD Bank                        Bank Fee                                             30.00
   995044        5/3/2019   Dentons LLP                    Legal Fees                                        7,929.28
   995050        5/9/2019   US Trustee                     Quarterly Payments                                  325.00
   995049        5/9/2019   US Trustee                     Quarterly Payments                                1,950.00
   995052       5/21/2019   Kurtzmang Carson Cosnultants   Trust Administration                              1,682.09
   995051       5/22/2019   Hemming Morse LLP              Litigation Support                               32,873.76
   995053       5/23/2019   Mesirow Insurance Services     Insurance                                         8,576.16
EFT             5/29/2019   Matthew Pliskin                Trust Administration                              6,508.00
EFT             5/31/2019   TD Bank                        Bank Fee                                             30.00
   995055        6/3/2019   Solomon & Cramer               Legal Fees                                       48,499.75
   995054        6/4/2019   Hemming Morse LLP              Litigation Support                               24,296.25
EFT             6/28/2019   TD Bank                        Bank Fee                                             30.00




                                                                                                   TOTAL   253,345.14
   Case 1:17-bk-12408-MB                       Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                          Desc
                                                Main Document    Page 11 of 68
MONTHLY OPERATING REPORT -                                                                                           ATTACHMENT NO. 4
POST CONFIRMATION

                                           CHAPTER 11 POST-CONFIRMATION
                               Outstanding CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                TD Bank
Account Number                                                              4123
Purpose of Account (Operating/Payroll/Personal)                             Operating
Type of Account (e.g., Checking)                                            Checking


  Check        Date of
 Number      Transaction                         Payee                                     Purpose or Description                       Amount




                                                                                                                       TOTAL                0.00

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                         Case 1:17-bk-12408-MB                                                     Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                                                                     Desc
                                                                                                    Main Document    Page 12 of 68
Interest



                   Account       Account           Account            Account            Account            Account            Account            Account            Account           Account            Account            Account            Account             Account
                     #1             #2                #3                 #4                 #5                 #6                 #7                 #8                #9                #10                #11                #12                #13                 #14
Name of                       Signature         Signature          Signature          Signature          Signature          Signature          Signature
Bank:           Capital One   Bank              Bank               Bank               Bank               Bank               Bank               Bank               TD Bank           TD Bank            TD Bank            TD Bank            TD Bank             TD Bank
Account
Number:      0575        0112                   0120               0139               7032               7040               7059               7067               4123              3018               9869               9893               4074                4058
Purpose of
Account
(Operating/P                                    Excess Cash        Operating          Class 1                               Class 3            Class 4                         Operating               Class 1                               Class 3             Class 4
ayroll/Tax) Disbursement Disbursment            Reserve            Reserve            Reserve            Tax Reserve        Reserve            Reserve            Disbursement Reserve                 Reserve            Tax Reserve        Reserve             Reserve

Type of
Account (e.g.
checking)     Checking        Checking          Checking           Checking           Checking           Checking           Checking           Checking           Checking          Money Market Money Market Money Market Money Market Money Market


Month
 10/31/2018                                                26.93          1,718.04              358.51              84.46          2,158.31              234.60
 11/30/2018                                                26.19              52.55              11.57                                 69.66                                               2774.02               610.05              143.7             3672.77             399.19
 12/31/2018                                                27.11                                                                                                                            2844.07             653.16              153.85             3932.3               427.4
                                         0.00              80.23          1,770.59              370.08              84.46          2,227.97              234.60              0.00          5,618.09           1,263.21              297.55           7,605.07              826.59   20,378.44


    1/31/2019                                              27.13                                                                                                                           2965.37               715.47             168.53             4307.47             468.18
    2/28/2019                                              24.53                                                                                                                           2575.69               651.25              153.4             3920.84             426.16
    3/31/2019                                              27.18                                                                                                                              2754.3             722.25             170.12             4348.26             472.61
                                         0.00              78.84               0.00               0.00               0.00               0.00               0.00              0.00          8,295.36           2,088.97              492.05          12,576.57           1,366.95    24,898.74


    4/30/2019                                              26.33                                                                                                                           2538.51               700.25             164.94             4215.85             458.22
    5/31/2019                                              27.23                                                                                                                           2490.69               724.90             170.75             4364.26             474.35
    6/30/2019                                              26.38                                                                                                                           2253.78               702.83             165.55             4231.37             459.91
                                         0.00              79.94               0.00               0.00               0.00               0.00               0.00              0.00          7,282.98           2,127.98              501.24          12,811.48           1,392.48    24,196.10
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 13 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 14 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                     1,339,487.51
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 15 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 16 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                     1,246,410.21
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 17 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 18 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                     1,248,663.99
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 19 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 20 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       253,868.84
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 21 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 22 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       254,343.19
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 23 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 24 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       254,803.10
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 25 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 26 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                     2,335,709.47
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 27 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 28 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                     2,340,073.73
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 29 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 30 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                     2,344,305.10
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 31 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 32 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         33,308.99
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 33 of 68
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 34 of 68
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 35 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 36 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         95,870.71
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 37 of 68
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 38 of 68
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 39 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 40 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         23,044.71
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 41 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 42 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       387,961.92
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 43 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 44 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       388,686.82
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 45 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 46 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                       389,389.65
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 47 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 48 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         91,383.74
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 49 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 50 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         91,554.49
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB   Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37   Desc
                         Main Document    Page 51 of 68
    Case 1:17-bk-12408-MB                                 Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                                                 Desc
                                                           Main Document    Page 52 of 68
    How to Balance your Account                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                         91,720.04
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                  and enter on Line 2.                                               Deposits
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your
                                                                                               your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
                                                                                               are still obligated to pay the parts of your bill that are not in question. While we
       • A description of the error or transaction you are unsure about.
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37              Desc
                                   Main Document    Page 53 of 68



                                                                                Statement Period
                                                                             From April     01, 2019
                                                                             To   April     30, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:         0112          1

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      0112      BANKRUPTCY CHECKING                                 106,586.01                      93,340.15

              RELATIONSHIP             TOTAL                                                        93,340.15
     Case 1:17-bk-12408-MB         Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37      Desc
                                    Main Document    Page 54 of 68



                                                                           Statement Period
                                                                        From April     01, 2019
                                                                        To   April     30, 2019
                                                                        Page     2 of     2

                                                                        PRIVATE CLIENT GROUP 161
                                                                        565 FIFTH AVENUE
                                                                        NEW YORK, NY 10017



             ICPW NEVADA TRUST                      9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                   See Back for Important Information


                                                               Primary Account:       0112           1


BANKRUPTCY CHECKING                   0112




Summary

 Previous Balance as of April      01, 2019                                                  106,586.01
        1 Debits                                                                              13,245.86
 Ending Balance as of   April      30, 2019                                                   93,340.15


Checks by Serial Number
 Apr 03       1367              13,245.86

Daily Balances
 Mar 31           106,586.01                        Apr 03        93,340.15
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37              Desc
                                   Main Document    Page 55 of 68



                                                                                Statement Period
                                                                             From May       01, 2019
                                                                             To   May       31, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:         0112          1

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      0112      BANKRUPTCY CHECKING                                  93,340.15                      93,304.24

              RELATIONSHIP             TOTAL                                                        93,304.24
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37      Desc
                                   Main Document    Page 56 of 68



                                                                          Statement Period
                                                                       From May       01, 2019
                                                                       To   May       31, 2019
                                                                       Page     2 of     2

                                                                       PRIVATE CLIENT GROUP 161
                                                                       565 FIFTH AVENUE
                                                                       NEW YORK, NY 10017



             ICPW NEVADA TRUST                      9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                  See Back for Important Information


                                                              Primary Account:       0112          1


BANKRUPTCY CHECKING                  0112




Summary

 Previous Balance as of May       01, 2019                                                  93,340.15
        1 Debits                                                                                35.91
 Ending Balance as of   May       31, 2019                                                  93,304.24


Checks by Serial Number
 May 03       1366                 35.91

Daily Balances
 Apr 30               93,340.15                     May 03       93,304.24
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37              Desc
                                   Main Document    Page 57 of 68



                                                                                Statement Period
                                                                             From June      01, 2019
                                                                             To   June      30, 2019
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:         0120          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      0120      BANKRUPTCY IMMA                                      29,159.63                      29,186.01

              RELATIONSHIP             TOTAL                                                        29,186.01
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37            Desc
                                   Main Document    Page 58 of 68



                                                                                Statement Period
                                                                             From June      01, 2019
                                                                             To   June      30, 2019
                                                                             Page      2 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0120            0


BANKRUPTCY IMMA                      0120


Summary

 Previous Balance as of June      01, 2019                                                        29,159.63
        1 Credits                                                                                     26.38
 Ending Balance as of   June      30, 2019                                                        29,186.01


Deposits and Other Credits
 Jun 28 Interest Paid                                                                                   26.38

Daily Balances
 May 31            29,159.63                         Jun 28            29,186.01

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 158.78                                                          *
* Interest Paid This Period              26.38           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           29,159.63           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37              Desc
                                   Main Document    Page 59 of 68



                                                                                Statement Period
                                                                             From April     01, 2019
                                                                             To   April     30, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:         0120          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      0120      BANKRUPTCY IMMA                                      29,106.07                      29,132.40

              RELATIONSHIP             TOTAL                                                        29,132.40
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37            Desc
                                   Main Document    Page 60 of 68



                                                                                Statement Period
                                                                             From April     01, 2019
                                                                             To   April     30, 2019
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0120            0


BANKRUPTCY IMMA                      0120


Summary

 Previous Balance as of April     01, 2019                                                        29,106.07
        1 Credits                                                                                     26.33
 Ending Balance as of   April     30, 2019                                                        29,132.40


Deposits and Other Credits
 Apr 30 Interest Paid                                                                                   26.33

Daily Balances
 Mar 31            29,106.07                         Apr 30            29,132.40

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 105.17                                                          *
* Interest Paid This Period              26.33           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           29,106.07           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37              Desc
                                   Main Document    Page 61 of 68



                                                                                Statement Period
                                                                             From May       01, 2019
                                                                             To   May       31, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:         0120          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      0120      BANKRUPTCY IMMA                                      29,132.40                      29,159.63

              RELATIONSHIP             TOTAL                                                        29,159.63
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37            Desc
                                   Main Document    Page 62 of 68



                                                                                Statement Period
                                                                             From May       01, 2019
                                                                             To   May       31, 2019
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0120            0


BANKRUPTCY IMMA                      0120


Summary

 Previous Balance as of May       01, 2019                                                        29,132.40
        1 Credits                                                                                     27.23
 Ending Balance as of   May       31, 2019                                                        29,159.63


Deposits and Other Credits
 May 31 Interest Paid                                                                                   27.23

Daily Balances
 Apr 30            29,132.40                         May 31            29,159.63

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 132.40                                                          *
* Interest Paid This Period              27.23           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           29,132.40           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37              Desc
                                   Main Document    Page 63 of 68



                                                                                Statement Period
                                                                             From June      01, 2019
                                                                             To   June      30, 2019
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:         0112          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      0112      BANKRUPTCY CHECKING                                  93,304.24                      93,304.24

              RELATIONSHIP             TOTAL                                                        93,304.24
     Case 1:17-bk-12408-MB        Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37      Desc
                                   Main Document    Page 64 of 68



                                                                          Statement Period
                                                                       From June      01, 2019
                                                                       To   June      30, 2019
                                                                       Page      2 of    2

                                                                       PRIVATE CLIENT GROUP 161
                                                                       565 FIFTH AVENUE
                                                                       NEW YORK, NY 10017



             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                  See Back for Important Information


                                                              Primary Account:       0112          0


BANKRUPTCY CHECKING                  0112




Summary

 Previous Balance as of June      01, 2019                                                  93,304.24

 There was no deposit activity during this statement period

 Ending Balance as of   June      30, 2019                                                  93,304.24
         Case 1:17-bk-12408-MB                    Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                      Desc
                                                   Main Document    Page 65 of 68


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 601
South Figueroa Street, Suite 2500, Los Angeles, CA 90017:

A true and correct copy of the document entitled (specify): POST-CONFIRMATION STATUS REPORT FOR QUARTER
ENDING 6/30/19 will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the document will be served by the court via NEF and hyperlink to the document. On (date) August 20,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Destiny N Almogue destiny.almogue@skadden.com, candice.spoon@skadden.com
       Shiva D Beck sbeck@foley.com, jcharrison@foley.com
       Ron Bender rb@lnbyb.com
       Cathrine M Castaldi ccastaldi@brownrudnick.com
       Lisa R Chandler lisa.chandler@ipfs.com
       Russell Clementson russell.clementson@usdoj.gov
       Aaron S Craig acraig@kslaw.com, lperry@kslaw.com
       Natalie B. Daghbandan natalie.daghbandan@bryancave.com,
          raul.morales@bryancave.com;theresa.macaulay@bryancave.com
       Steven M Gluck sgluck@juno.com
       Matthew A Gold courts@argopartners.net
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Jeffrey A Krieger jkrieger@ggfirm.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Samuel R Maizel samuel.maizel@dentons.com,
          alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
          dentons.com
       Krikor J Meshefejian kjm@lnbrb.com
       Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
       S Margaux Ross margaux.ross@usdoj.gov
       Thomas C Scannell tscannell@gardere.com, acordero@gardere.com
       Susan K Seflin sseflin@brutzkusgubner.com
       Arjun Sivakumar asivakumar@brownrudnick.com
       Andrew T Solomon asolomon@solomoncramer.com
       John M Stern john.stern@oag.texas.gov, bk-mbecker@oag.texas.gov
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Douglas Wolfe dwolfe@asmcapital.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 20, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 20, 2019, I served
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:17-bk-12408-MB                     Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                      Desc
                                                   Main Document    Page 66 of 68


the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

BY PERSONAL DELIVERY
Hon. Martin R. Barash
US Bankruptcy Court
Central District of California
21041 Burbank Blvd., Suite 342/Ctrm. 303
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 20, 2019              Christina O'Meara                                                 /s/Christina O'Meara
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 1:17-bk-12408-MB                      Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                      Desc
                                                   Main Document    Page 67 of 68


SERVED BY U.S. MAIL:

Secured Creditor                                    Counsel to Radians Wareham                          U.S. Securities and Exchange
Radians Wareham Holding, Inc.                       Holdings                                            Commission
Attn: Mike Tutor, CEO                               E. Franklin Childress, Jr.                          Attn: Bankruptcy Counsel
5305 Distriplex Farms                               Baker, Donelson, Bearman, Caldwell                  444 South Flower Street, Suite 900
Memphis, TN 38141                                   & Berkowitz, PC                                     Los Angeles, CA 90071-9591
                                                    165 Madison Ave, Suite 2000
                                                    Memphis, Tennessee 38103

CRG Financial LLC
100 Union Avenue
Cresskill, NJ 07626

Governmental Agencies
Internal Revenue Service                            Franchise Tax Board                                 State Board of Equalization
P.O. Box 7346                                       Bankruptcy Section, MS: A-340                       Account Information Group, MIC: 29
Philadelphia, PA 19101-7346                         P.O. Box 2952                                       P.O. Box 942879
                                                    Sacramento, CA 95812-2952                           Sacramento, CA 94279-0029

Employment Development Dept.                        Office of Unemployment                              US Department of Justice
Bankruptcy Group MIC 92E                            Compensation Tax Services                           Office of the Attorney General of the
P.O. Box 826880                                     Department of Labor and Industry                    US
Sacramento, CA 94280-0001                           Commonwealth of Pennsylvania                        950 Pennsylvania Avenue, NW
                                                    651 Boas Street, Room 702                           Washington, DC 20530-0001
                                                    Harrisburg, PA 17121

United States Attorney’s Office                     Wendi A. Horwitz                                    Office of the Attorney General
Central District of California                      Deputy Attorney General                             Consumer Law Section
312 North Spring Street, Suite 1200                 Department of Justice                               Attn: Bankruptcy Notices
Los Angeles, CA 90012                               Office of the Attorney General                      455 Golden Gate Ave., Suite 11000
                                                    300 South Spring Street, Suite 1702                 San Francisco, CA 94102
                                                    Los Angeles, CA 90013

Xavier Baccera                                      California State Board of Pharmacy                  Department of Justice
Attorney General of California                      1625 North Market Boulevard                         Office of the CA Attorney General
California Department of Justice                    Sacramento, CA 95834                                300 South Spring Street, Floor 9
1300 “I” Street                                                                                         Los Angeles, CA 90013
Sacramento, CA 95814

Kenneth Wang                                        Internal Revenue Service                            State of California Franchise Tax
Department of Justice                               300 North Los Angeles Street                        Board
Office of the CA Attorney General                   Los Angeles, CA 90012                               300 South Spring Street, #5704
300 South Spring Street                                                                                 Los Angeles, CA 90013
Los Angeles, CA 90013

Employment Development Dept.                        Internal Revenue Service                            California Secretary of State
722 Capitol Mall                                    600 Arch Street                                     1500 11th Street
Sacramento, CA 95814                                Philadelphia, PA 19101                              Sacramento, CA 95814

Securities and Exchange Commission
200 Vesey Street, #400
New York, NY 10281




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 1:17-bk-12408-MB                      Doc 618 Filed 08/20/19 Entered 08/20/19 10:14:37                                      Desc
                                                   Main Document    Page 68 of 68


Trust Board - SERVED BY EMAIL
Patrick W. O'Brien                                  Ronald Chez                                         Scott Jarus
301 Whitmore Lane                                   1524 N. Astor Street                                938 Duncan Avenue
Lake Forest, IL 60045-4707                          Chicago, IL 60610                                   Manhattan Beach, CA 90266
Email: obrien.pat@me.com                            Email: rlchez@rcn.com                               Email: scott.jarus@verizon.net

Trustee - SERVED BY EMAIL
Matthew Pliskin
2718 West Terrace Drive
Tampa, Florida 33609
Email:
matthew@icpwliquidation.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
